‘I’
                       EA~~ORNEY                  GENERAL                 ‘,
                                 Q,F TEXAS
                                 Aucmnr~~.~~s
PRICE  DANIEL
ATTORNEYGENERAL

                                          June 2, 1948

          Hon. J. B. Buxris, President
          Board of Barber Examfnsrs
          Austin, Texas             opieion He. V-595
                                                Rez Authority of the State
                                                    Board of Barber kanin-
                                                    em8 to grant licenses
                                                    to beauty operators and
                                                    beauty ~schools.
          Dear Sir:
                    Your requert for our opinion on the above sub-
           ject matter is 98 follows:
                  ‘1. M.11 It be possible for UI to accept
                  applicatloas for Class ‘lb1 Registered li-
                  ceme flrembeauty operatora who oan prove
                  that they $ractlced hairoutting in a beau-
                  ty parlor for two years rior to the tak-
                  ing effect of the Texas tiarber Law, and
                  havlq been continuouslyengaged in the
                  profession since the enactment of the law.
                  "2. Will it be possible to grant retro-
                  active approval to beauty schools if they
                  have been approved by the State Board of
                  Hairdressersand Cosmetologists,and owe
                  have certain knowledge that they would
                  have qualified under Section 9 of the
                  Texas Barber Law aa barber schools; thus
                  making it possible to accept their grad-
                  uates a8 applicants for Class 'Bf license;
                  such license to be Issued only~upon auc-
                  cessful examlnatlon. (Either for Assin-
                  tant 'B' or Registered 'Bc, depending on
                  the amount of experience as in the case
                  of Class 'A' barberas)
                  "3. May we accept a pllcants for examlna-
                  tion for Assistant Elass 'B' license from
                  graduates of beauty schools approved by
Eu. J. l. Burris, page 2                   (V-595)


       tha       Board    a8 barbor      schools   uadabr 8oc-
       tloa 9 of thm Tezas IarM                    Law."
          Sootlen 6 ud 16 ,8fArtiola 734a, V. ?. C.,
a8 ameaded by Smut8 BIT1 He, 20, Aat of the 428t L4gr
islature, 5th C,S., 1930, pravtdo, ia part, a# follewsi

            *ho.  6. . .       pmwu wha far a
                         9 ps-0 Co the taklag
       perled of twm years
       effeot of this act, was bebbiy  m outtixq
       hair In any baautj shop or hair &wuOg
       lstablisbmmt shall b8 aatltl4d to L 08r-
       tifloate witheut taMn(; L1 rx8riuti*n6
       Application ahal% bs *d8 in th8 aam8 mm
       xar     aa that rc ~C3msAt. ‘CaastJA’aad
       tCla881' a8 used &mM.n &all rof8r to
       the cla~sitlaatirr~#rasmriba(( kin&a ua
       shall       lralude       Ragimtwed     #arbor8  and Re-
       gIstwe&           JbatsWnt      krhrs     a8 bitnod   mad
       used in the             smetimms *i     this mot. , ."
           “6~. 16. TLrrtw pm* WLH     hai3rr
       twoyears ~d~~lf    pe&edi~# t5lte t&Umg
       8ff8ct 8r this rat bram rbsttiuhr       emgag-
       ld ir th4 paaticr rf bWber1        at etaaor
       wr e l8tabliahed#We88 bf bum    T.alS9,Bbrll
       be @-anted 8 osrtlfloat*  of rogistrstben am
       t RrgisteroaBmb#sr Wtheut rxarin8tlsnby
       m&tin& applicatA8ntl thr Pearl cn or bdere
       the o~jlratien ef sixty days after the pass-

       rri 'a8 refrrred tl)haMIn  shall wan ten
       d@llara,          but
                     e@TtifiOIt@ashall be ibsued
       ts tAoa4 emtitWd thQCete acasrdiag ta the
       olassifioationundrr which thq #ay fall,
       ta vltt ‘Class At aad tClar8Bqr
          In view of the rkro quetod prevlsiens, those
p8rrms vke had pmatlood halp outtiy ir a boauty shop
or halmAawssi* estabtib~t    fsr a reri8d 8f st least
two ~8are *in   t8 th8 H$moti+s datm.oS ktlole 734s
m&entltled    te e &8rtifi@atrWithant takl*(:~am a8mj.e
             CenstrullpCI aisctienr         6 an4 16 t4gethar, It    Is   ap-
par&      that      the LyWlrWre            lntwibd,     howovrr,  that the
oxoopl&st~ warn          te    apply   te ei81r tka8e   por;eems who mde
                                            lxp~Patlm or
     li88tins to -8 ka?Jd M el?bmirWa?**r~klb8
x    ty days arter tha passage ei the A.&i* Ye *ra support-
.   .




        Hon. J. 1. bl.rFis, page 3      (v-595)



        sd +aotion 26   kfthqut   ckr   e in He .B, 329, Actr oi the
        4pd Leglmlaturo,~R,b,p.$02,
                  tiereform,you 4~4 rdvimed t@at rppliorntm for.
        c3.4881)1ioOn8e8 who had jractioed h&'OUtt$lI#ia beauty
        shop8 for a eriod bf two 74ms p,~l.or    e .the ltfeetivo
        d4t0 of the ?i0~48 Barber .L*w (tit e 7314&
                                                  f, but ‘did sot
        Ike' appllcatieaI within 'them.rtJ-4ayQsrlod artier- the
        lSfeotive'date of ArtioZr'?34a,0 atay~aot b8 @ma      L oor~
        tiiscrte withotit exulnrti,@B.      Eo wever
                                                  y o nb
                                                      ,
                                                      u yloq*pt
        their lppllaatioomfop oxrrinrtlonmproolded, of oourme,
        they meet the other roqulrsmentmof the Barber Lmw,
                  Section 9 of Article 734s provider%
                   “Any flrr, oorporatlon or pepmm
             de.erlrlng to oonduot or operate a barber
             mohool OP oollege In this stats mhall
             f     t obtain from the lorrd of Barber
             * 48lnsrr     L pertit to CL4 SO, rnd uhll
             k8.p.the MIR proUaent%y dimp1ry.d.~        so
             siltih 80h001   OX'OOllOgO Sk&d1 b elppwved
             i18Qosb,suchschool orcollege ro~u$rem
             a8 a pPeFequi8ite t0 ~~~Udrt~Dn.~ ~ouT8e
             of lnmtruotlis3    of not ternsthan one thou-
             sand hours (l,OOO),30 be corpletedwlth-
             in a period of ,notlega than sir months.
             and unle~ssmaid school OP collage requires
             Asia prerequisiteto the ammelon there-
             to, appli~antm to QeamstP~te their abil-
             ity to rmad intml,ll.gmntl~    +nd Wite olur-
             1~ the English laii@ageg and 8%~oertfficate
             or pez%lt shall be'i88ued to an applioult
             aa pro+$drd for herein0 unless maid appli-
             cant de onmtrrteshis or her ability tb
             rud 1st   Feliigenfly and cite olerrl~ the
             English language as,deterrinodby an ex-
             a&nation eamducted by the BoaFd.
                  "guoh~mohoolmor ool&egem .&all iti-
             struot studeM. in'muah subSoots 48 May be
             neoemmar~.and,beneffol.alIn tq(rcbingthe
             practice of barberi.ng,
                                   ,iaclndil;Mthe fol-
             lowiry:subjectas Soiaatsrio fMentali~
             of barberQg; hygienic baotsri~logj;mm-
             tology of the ha-,. ski-n,Rusoles and
             nerves; Structurs of the head> face and
             neok; Elerentrry chmrimtryrelrtlng to
             8tePillzatlOnand ultlmspticstDlijiases
Hon. J. B. BUPPIS, pqe 4    (v-595)


     Of the
        ._ skin
             ._ and hair; h~~a~lq ad rreip-
     u1at    the musoles    or the scalp, ram, and
     neok:
         =%a lrautting, shavl       aad bleaahihg
     and &ping of the hair. YPowevmr, if said
     school does not care to teach persons    who
     apply for 'Class    A8 but only Class B Cgtr-
      ifieates, shaving    need not be taught.
     1Emphasis added)
          There is no provision In ~theBarb,or Law which
would prohibit a beauty school from also beinQ a schoal
of barber- provided it neta the prerrquisltesaf sec-
tion g. -It is noted;howevsr, section 9 requires   that
any firm, corporation,or person desiring to opsrate a.
barber school shall first obtain a permit from the Bar-
ber Board. Therefore,although a beauty school.maymeet
the rdquirements of section 9 of the Barber Law, suoh
establlsbmentcannot be recognized as ‘a school of bar-
beriug” until it has received a permlt to operate as
such. fin answer to hour second quration, it Is our opin-
ion that if the beauty schools referred-topossess the
prerequisitesof section 9 above quatad, they may be glv-
en a permit to operate a barber school as well as a beau-
ty school; but these permits cannot aparate retroactlve-
lg.
          Section 8 of Article 734s provides:
          'Any person Is qualified to receive
     a certificateof registrationas a rogls-
     tered assistant barber
                       at least sixteen and
                       age; and
          “(b). who is of good moral charac-
     ter and temperatehabits; and



          “(a). Who has passed a satisractorf
     examinationconductedby the Board to de-
     termlns his fitness to practice as a mgis-
     tered lsslstaut barber.
          If a beauty sohoel has bren approved by the
BearQ sf barber ikam&nqrs, It is QUP opinion that such
school then becomes a school of b@rberlng approved by
Boa. J. B..Bun-is, page 5     (V-595)


the BoardCwlthln  the meaning of.sectlorn 8, as x011 a8
a beauty echoel, and you may aeoept its graduates aa ap-
plloants tar lxamlnatione for assistant’s  license.


           The Barr8 ef Barber Xxaminere oan-
     not &rant certif$oates     without examlna-
     tlens to persona who had prabticed hair-
     cutting for a period of two years.        rlor
     to the 6ffeotivb     date of~&tlc.fs   74 4a,-
     v. P. c., but who failed       to make applica-
     tions within sixty days after the passage
     of the Act.    The Board of Bsrber Exatafn-
     era may, however,, accept their appllca-
     tlons~for   examlnatlons,    If they meet the
     other qualiflcatlons     set out in the Bar-
     ber Law.
           The Board or Barber Examiners may
     Issue a permit toma beout. school to oon-
     duct also a barber soho% If such estab-
     lishment meets the requirements of section
     9 of Artlole  734a, but such permit cannot
     operate retroactively.   Graduates of ruoh
     pohools after the pezrlt is granted are
       graduates of a schoal of barbering ap-
     proved bj the Board.
                                        Yours very truly,
                                  ATTOltR6Y0-L         OF ‘i’RX&3



JRrmw